DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. The following is an examiner’s statement of reasons for allowance: Applicant claims a fiber composite material as recited in claim 15.
	The closest prior art, Meyer et al., WO2015/113916, teaches a polysiloxane-polycarbonate block cocondensate having the structure


    PNG
    media_image1.png
    102
    475
    media_image1.png
    Greyscale


as defined in paragraph 0022 which reads on the siloxane-containing block cocondensate as recited in claim 1. Meyer fails to teach or suggest fiber material selected from glass fibers and/or carbon fibers as endless fibers or in the form or weaves and knits embedded into the siloxane-containing block cocondensate.
	Applicant claims a fiber composite material as recited in claim 23.
The closest prior art, Meyer et al., WO2016162301, teaches polysiloxane-polycarbonate having
the structure

    PNG
    media_image2.png
    81
    532
    media_image2.png
    Greyscale


as defined in paragraph 0036 which reads on the polysiloxane-polycarbonate as recited in claim
23. Meyer fails to teach or suggest fiber material selected from glass fibers and/or carbon fibers
as endless fibers or in the form or weaves and knits embedded into the siloxane-containing block
cocondensate.

	In summary, claims 15-20, 23 and 25-28 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-
1530. The examiner can normally be reached on 8:30 am - 5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/CAMIE S THOMPSON/
Primary Examiner, Art Unit 1786